Title: To George Washington from Mordecai Hale, 22 April 1793
From: Hale, Mordecai
To: Washington, George

 
  New York, N.Y., 22 April 1793. Writes that “By the advice of a few respectable friends who are happy in being intimate with you, and from my acquaintance with your general disposition, to releive at all times those who have served and been disabled in the late war, I have been induced to address a few lines to you. . . . The Office of Supervisor to the district of New York, in consequence of the resignation of Richard Morris Esqr will shortly become vacant; To a man in my circumstances, surrounded by a small and increasing family, and in some measure disabled for many of the purposes of active life, in the late war, . . . I am urged to offer myself as a candidate for that office.”
Hale continues: “My Character, and every particular respecting me, I trust the Secretary of the Treasury, to whom I have the honor of being personally known, will do me the honor to lay before you, together with the recommendations of such respectable characters, as have been so kind as to interest themselves in my favor.”
